Citation Nr: 0011500	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased rating for the residuals of 
fracture of the right navicular (wrist), currently assigned a 
10 percent evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran served on active duty from May 27, 1985, to March 
5, 1986; from January 15 to June 8, 1987; from January 9 to 
January 23, 1988; and from February 20 to May 31, 1991.

This appeal was before the Board of Veterans' Appeals (Board) 
twice previously.  In September 1997 and again in February 
1999, the Board remanded the veteran's claim for additional 
evidentiary development.  

In the recent remand, the Board outlined the development 
required for an equitable disability rating reflecting the 
extent of service-connected right wrist impairment shown to 
be present.  The RO was instructed to obtain copies of recent 
VA treatment records pertaining to the veteran's right wrist, 
and to ascertain whether the veteran received any private 
medical treatment for right wrist complaints.  The RO was 
also instructed to arrange for the veteran to undergo a VA 
orthopedic examination for the evaluation of his right wrist 
impairment.  A detailed explanation as to the importance of 
another VA examination was set forth.

Review of the claims file reveals that, in May 1999, the RO 
mailed a letter to the veteran at his most recent address of 
record requesting information pertaining to any private 
medical treatment the veteran had received.  Forms for the 
veteran to complete authorizing the RO to contact his private 
medical care providers to obtain his records were included.  
The veteran was explicitly given a period of sixty days in 
which to respond.  No response was received from the veteran, 
however.  As the veteran failed to respond to the letter 
which was sent to his most recent address of record, it is 
the opinion of the Board that the RO has discharged its duty 
to ascertain whether the veteran has received any private 
medical treatment for right wrist complaints.  The veteran is 
hereby notified that if he has received any such treatment, 
it is his responsibility to notify the RO of it.

There is no indication in the claims file, however, that the 
RO has attempted to obtain any VA treatment records 
pertaining to the veteran's right wrist.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Records apparently generated by the VA Medical Center 
indicate that the veteran was scheduled for an orthopedic 
examination for purposes of compensation in May 1999 and 
again in June 1999, and that the veteran failed to report for 
either scheduled examination.  There is no evidence in the 
claims file that the veteran was actually notified about 
these examinations, however.  In the absence of documentation 
of notification to the veteran's most recent address of 
record, the Board is constrained to remand the veteran's 
appeal once again.  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded the veteran 
which are not contained in his claims 
file for inclusion in the file.

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include full radiographic studies, in 
order to more accurately determine the 
current severity of his service-connected 
residuals of fracture of the right 
navicular (wrist).  All pertinent 
symptomatology and findings should be 
reported in detail.  Once again, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically range of 
motion in all planes with an explanation 
as to what is the normal range of motion, 
and pain on use, and comment on the 
functional limitation (including due to 
pain) caused by the veteran's service-
connected right wrist disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the examiner should answer 
the following questions:

(a)  Does the veteran currently 
exhibit degenerative arthritis (or 
for that matter any form of 
arthritis) in his service-connected 
right wrist?

(b)  Is the surgical scar resulting 
from the veteran's May 1992 
arthrotomy, debridement, and radial 
styloidectomy currently tender 
and/or painful on palpation?

(c)  Does the veteran currently 
experience pain separate and apart 
from that associated with the 
aforementioned surgical scar, and, 
if so, does that pain impact 
adversely upon the veteran's ability 
to utilize his right wrist?  

Notification of the scheduled examination 
must be sent to the veteran's most recent 
address of record, and a copy of the 
notification letter included in the 
claims file.  All efforts to schedule the 
VA orthopedic examination must be fully 
documented in the claims file to 
facilitate appellate review.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
aforementioned examination report to 
ensure that it is responsive to, and in 
complete compliance with, the directives 
of this REMAND, and, if not, the RO 
should implement corrective procedures.  

4.  If the benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

